DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was set forth in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916), which asked: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). A conclusion of lack of enablement means that, based on the evidence regarding each of the factors given below, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (emphasis added).
For a rejection for lack of enablement, the Examiner has the initial burden to establish a reasonable basis to question the enablement provided for the claimed invention. In re Wright, 999 F.2d 1557, 1562, 27 U.S.P.Q.2d 1510, 1513 (Fed. Cir. 1993). The Wands decision sets out the factors that should be considered when making a determination of enablement. See Wands, 858 F.2d at 737, 8 USPQ2d at 1404. These factors include, but are not limited to:
The breadth of the claim;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill in the art;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples;
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Breadth of the Claim and Nature of the Invention
Under the broadest reasonable interpretation standard, claims 3 and 6 are  extremely broad. There is very little structure articulated in the claim, and neither the claims nor the specification give an exhaustive indication of which of the numerous combinations of materials might meet the limitations of the claims.  Furthermore, the main limitation on the continuous analyte sensor is a functional limitation: the sensor must be able to flex at least 1,000 cycles of flexing of from about 28° to about 110° at a bend radius of about 0.125-inches. The sensor, then, of claim 3 may be made of any material so long as it is elongated and conductive and further comprises a membrane.  The sensor of claim 6 must made of any material so long as the membrane comprises a polymer having a Shore hardness of from about 70A to about 55C
Because the invention is stated in such sweeping breadth, the factors related to breadth of the claim and nature of the invention weigh against enablement. 
The State of the Prior Art, the Level of Predictability and Level of Ordinary Skill in the Art
There are numerous prior art references that describe continuous glucose sensing electrodes of the type that are discussed in the instant application. For example, US 6,501,976 B1 (Sohrab) (cited in Applicants' IDS), US 2002/0169369 A1 to Ward et al. (Ward '369) (cited in Applicants' IDS), US 2004/0138543 A1 to Russell et al. (“Russell”) (cited in Applicants' IDS) and US 2007/0129619 A1 also to Ward et al. (Ward ‘619) (cited in Applicants' IDS) show the development and state of the art near the time the invention was made for continuous needle-type implantable continuous glucose sensors. 
In the Sohrab patent, a needle-type electrode with a solid wire core having an outer plating that penetrates the skin and serves as a counter/reference electrode is typically made of steel (see col 7, ln 27-35). The other electrode is coaxially arranged in the needle electrode adjacent to an insulator and serves as the working electrode. The specification states that this electrodes are optimally a highly conductive metal, such as palladium, gold, platinum, silver, iridium, carbon, doped indium tin oxide, stainless steel and the like, or a combination of such materials. Most typically the metal is gold, platinum or palladium (see col 8, ln 25-35). Detailed dimensions of the electrode are provided (see col 7, ln 55-col 8, ln 24).
The mechanical characteristics of implantable continuous glucose electrodes were not well-defined at the time the invention was made. Such a device may be termed a hybrid in that it is formed from many different materials. In a textbook entitled Materials Selection in Mechanical Design, Ashby describes the process that occurs when one designs such hybrids. Such hybrids may be predictable when there is a defined materials property database (see Fig 13.7). However, at the time the invention was made, the mechanical properties of membranes, for example, were not well-defined. A search of the prior art has not revealed detailed analysis of the general mechanical characteristics of such membranes. How factors such as shape, thickness, etc., impact the general mechanical characteristics of such membranes is also far from well-understood. Thus, membranes’ effect on sensor fatigue life is not highly predictable. 
More well-understood are the fatigue properties of wire. Fatigue properties of biomedical grade wire have been fairly well-reported.1,2,3 Fatigue tests on fully constructed sensors, however, do not appear to have been conducted. 
Based on a review of these references, Examiner concludes that fatigue properties of some sensor components, such as a core wire, would be fairly predictable given the large quantity of fatigue test information in the prior art as it relates to small diameter biomedical wire. The effect of other sensor components, such as electrode materials and layers as well as membrane material and layers reduces the predictability of these fatigue properties. It is very likely that a large amount of testing would be required to arrive at sensor constructions that would conform to the functional limitations of the claimed inventions. The level of ordinary skill in the art would appear to be an undergraduate degree in engineering or materials science with a number of years' experience. 
The facts presented above concerning the state of the prior art, the level of predictability and the level of ordinary skill in the art weigh toward enablement.
The Amount of Direction provided by the Inventor, Existence of Working Examples and quantity of experimentation needed to make or use the invention based on the content of the disclosure.
There are no working examples provided in the Specification. One paragraph is devoted to the fabrication process, paragraph [0550], and provides little guidance. This paragraph essentially states that a dual component wire is made. Which materials are selected is not provided. Whether there these materials are themselves composed of multiple materials is also not provided. Elsewhere, the specification, rather than informing one of ordinary skill in the art, muddles the process. At paragraph [0402], the ultimate tensile strength is taken to be from “less than about 80, 90, 100, 110, 120, 130, 140 or 150 kPsi (551 MPa) to about 160, 170, 180, 190, 200, 210, 220 or 500 kPsi (1517 MPa) or more.” In other words, the material should have from about zero to a near infinite tensile strength. The yield strength is described as being “at least about 70, 100, 150, 200, 250, 300, 350, 400, 450, 500, 600, 700, 800, 900, 1000, 1250, 1500, 1750, 2000, 2250, 2500, 2750, or 3000 MPa or more.” In other words, the material’s yield strength should be anything at least about 70 MPa. The specification further states that all of these features may or may not appear in the realized sensor, as the specification provides that they may be found "in some embodiments." 
The polymer having a Shore hardness from about 70A to about 55C is provided as being polyurethanes, polyimides, silicones, and the like (see [0495]). The Shore 70A – 55C hardness amounts to medium hard substances, such as conventional automobile tire treads. The specification fails to set forth discrete examples of how such polymers should be chosen other than that they conform with the stated hardness.
At [0408], the specification provides that the sensor may be formed of a polymer, a metal, an alloy and the like. In some embodiments, carbon, gold, platinum, iridium, etc., may be mixed with a polymer to form the sensor. At [0408], it states that the conductive material may form an inner core and an outer core, the inner core being a metal, such as but not limited to stainless steel, tantalum, titanium and/or an alloy thereof. This reads on hundreds if not thousands of materials. The metal may be processed to make it stiffer, such as by annealing, tempering, normalizing, hardening, work-hardening, full-processing, case hardening, draw air hardening, cold working and/or the like. This takes the potential thousands of materials and makes it into a variety of materials that is expanded by orders of magnitude.
The only structural material in the claims appears to be the claimed non-conductive polymeric material. It is not clear which material this should be based on the specification. There is no clear guidance as to what the skilled artisan should choose to obtain the claimed functionality of the invention. Moreover, the specification actually makes the task of enabling the claimed invention harder instead of easier because it is not at all clear whether it is the disclosed metallic members that are to provide the structural flexibility or only the claimed polymeric material.  
The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). However, Applicants have provided those of ordinary skill in the art with only rough guidelines that illuminate what might work when constructing the sensor of the claimed invention rather than what will work. Examiner concludes that the potential of testing millions of different materials amounts to an undue amount of experimentation and weighs heavily against enablement.
In consideration of all of the above facts, Examiner concludes that claims 3 and 6 are not enabled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22 and 24-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2002/0169369 A1 to Ward et al. (“Ward ‘369”) in view of US 2005/0004438 A1 to Ward et al. (“Ward ‘438”) (each cited in Applicants’ IDS).
As to claim 1, Ward ‘369 discloses a continuous analyte sensor configured for in vivo use, the continuous analyte sensor comprising: 
an elongated conductive body comprising: 
a substrate comprising a non-conductive polymeric material, wherein the substrate has a non-rectangular cross section (see Fig 2, element 14); 
a first electrode disposed on the substrate, wherein the first electrode is a working electrode (Fig 2, element 12); 
a second electrode disposed on the substrate (see Fig 1-2, element 26); and 
a conductive pathway connecting the first electrode and the second electrode to sensor electronics (this is inherently true of a working and reference electrode as shown by US 4,832,797 A (incorporated by reference by Ward ‘369 at [0017]), Fig 2, elements 8, 9 and 11); and 
a membrane covering at least a portion of the working electrode (see Fig 1, element 30 and [0017]).  
Although Ward ‘369 discloses a central core substrate about which the sensor is constructed, that substrate does not comprise a non-conductive polymeric material.
However, Ward ‘438 teaches that such cores may be made of polymeric materials (see [0012]). It would have been obvious to one of ordinary skill in the art before the invention was made to modify the core of Ward ‘369 by using a polymeric material given by Ward ‘438 to achieve the predictable result that is a robust and structurally optimal material that is explicitly suggested by Ward ‘438. Though the polymeric material’s conductive qualities are not disclosed, it would have been obvious to one of ordinary skill in the art to use a non-conductive material given that that Ward ‘438 teaches that such cores should be electrically inactive (see [0017]). A non-conductive material would obviate the oxide layer processes of Ward ‘438.
As to claim 2, Ward ‘369 further discloses wherein the membrane comprises a polymer having a Shore hardness of from about 70A to about 55C (see [0017] – polysulfones have this requisite hardness as shown in Applicants’ specification at [0604]).  
As to claim 4, Ward ‘369 further discloses which is configured for multi- axis bending (see [0011] – if the electrode is taken as the Z axis, bending can occur along the X and Y axes).  
As to claim 5, Ward ‘369 further discloses wherein the multi-axis bending is associated with flexing in at least three directions (left, right, up, and down).
Allowable Subject Matter
Claims 3 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Altman et al., "Rotary Bending Fatigue of Coils and Wires Used in Cardiac Lead Design,” J Biomed Mater Res. 1998 Spring;43(1):21-37
        2 Lewandowski et al. “Tension and fatigue behavior of 316LVM 1x7 multi-strand cables used as implantable electrodes," Mater Sci Eng A Struct Mater. 2008 Jul 15;486(1-2):447-454 (cited in Applicants’ IDS).
        3 Scheiner and Mortimer, “A study of the fatigue properties of small diameter wires used in Intramuscular electrodes,” J Biomed Mater Res. 25 1991. 589-608.